Title: To George Washington from Louis Marie, Vicomte [de] Noailles, 15 December 1781
From: Noailles, Louis Marie, Vicomte [de]
To: Washington, George


                        
                            general
                            Boston the 15th of december 1781
                            
                        
                        when I went away from york town I expected to see your excellency in philadelphia. I desired before my
                            departure for france to express to you my gratitude and ardent wishes to be led again on the glorious Scenes of war by the
                            Same commander. the reputation of a chief us divided with his Soldiers and my attachment for the officers
                            of your army will not permit me to remain long in france. I hope your excellency will receive with Kindness the assurance
                            of my most respectful Sentiments. I have the honour to be your excellency Most obedient humble Servant
                        
                            viscount de noailles

                        
                    